DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 23, 2022, has been entered. Claims 1, 4-6, 13, and 16-18 remain pending in the application. 
Claim Objections
Claims 4 and 16-18 are objected to because of the following informalities: 
In claim 4, line 1, “the visual cue selected” should read --the visual cue is selected--.
In each of claims 16-18, “The apparatus” should read --The method--, consistent with claim 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Payne (US Patent No. 9,129,534, hereinafter Payne).
Regarding claim 1, Payne discloses (Figs. 4-5) a mechanical roping apparatus (mobile dummy 10; col. 4, line 66-col. 5, line 56) for practicing animal roping, the apparatus (10) comprising: an animal assembly (dummy 10) comprising a front (12), a rear (16), and a frame (on which dummy 10 is mounted; see annotated Fig. 4 below); a leg assembly (including the two legs and crosspiece shown in Fig. 4) mounted at the rear (16) of the animal assembly (10) and including leg members (col. 5, line 19, “the dummy’s hind legs”); one or more indicia (on monitor 20, Figs. 4-5) mounted on the leg assembly (i.e., on the crosspiece of the leg assembly as shown in Fig. 4) and selected from a visual cue (col. 2, lines 59-67; col. 5, lines 45-49) or an auditory cue (col. 5, line 45-49, “sound”; also see col. 2, lines 64-67, “audible signals”), wherein the one or more indicia are configured to indicate to a user a proper time to rope a leg member using proper roping technique (col. 5, lines 45-56, i.e., in real-time, indicating when the roper is in an optimal position for roping the dummy’s hind legs); and two skids (see annotated Fig. 4 below) positioned to the right and left of a longitudinal centerline of the animal assembly (10). 


    PNG
    media_image1.png
    428
    552
    media_image1.png
    Greyscale

Regarding claim 4, Payne further discloses the visual cue (on monitor 20, Fig. 4; col. 2, lines 59-67; col. 5, lines 45-49) is selected from a light (col. 5, lines 13-14; col. 5, line 46, “lights”) or a light that is intermittent or pulses (col. 5, line 13, “flashing point of light”).
	Regarding claim 5, Payne further discloses one or more lights (on monitor 20, Fig. 4; col. 5, lines 13-14) to provide a focal point (col. 5, line 13, “a steady or flashing point of light”).
	Regarding claim 6, Payne further discloses the apparatus (10, Figs. 4-5) is configured to be pulled from a tow bar (as clearly shown in Fig. 5; see col. 1, lines 17-19), and the animal assembly (10) simulates an animal that is bovine (Figs. 4-5; see col. 4, lines 27-30, “steer”).
Regarding claim 13, Payne discloses a method for practicing animal roping (Fig. 5; col. 5, lines 16-36) comprising: providing a mechanical roping apparatus (dummy 10; col. 4, line 66-col. 5, lines 15) comprising an animal assembly (10) comprising a front (12), a rear (16), and a frame (on which dummy 10 is mounted, see Fig. 4); a leg assembly (including the two legs and crosspiece shown in Fig. 4) mounted at the rear (16) of the animal assembly (10) and including animal assembly leg members (col. 5, line 19, “the dummy’s hind legs”); and two skids (see annotated Fig. 4 above) positioned to the right and left of a longitudinal centerline of the animal assembly (10). The mechanical roping apparatus (10) includes one or more indicia (on monitor 20, Figs. 4-5) mounted on the leg assembly (i.e., on the crosspiece of the leg assembly as shown in Fig. 4) and selected from a visual cue (col. 2, lines 59-67; col. 5, lines 45-49) or an auditory cue (col. 5, line 45-49, “sound”; also see col. 2, lines 64-67, “audible signals”), wherein the one or more indicia are configured to indicate to a user a proper time to rope a leg member using proper roping technique (col. 5, lines 45-56, i.e., in real-time, indicating when the roper is in an optimal position for roping the dummy’s hind legs). The method further comprises practicing roping the leg members (col. 5, lines 16-19, “the dummy’s hind legs”). 
Regarding claim 16, Payne further discloses the visual cue (on monitor 20, Fig. 4; col. 2, lines 59-67; col. 5, lines 45-49) is selected from a light (col. 5, lines 13-14; col. 5, line 46, “lights”) or a light that is intermittent or pulses (col. 5, line 13, “flashing point of light”).
	Regarding claim 17, Payne further discloses one or more lights (on monitor 20, Fig. 4; col. 5, lines 13-14) to provide a focal point (col. 5, line 13, “a steady or flashing point of light”).
	Regarding claim 18, Payne further discloses the animal assembly (10) simulates an animal that is bovine (Figs. 4-5; see col. 4, lines 27-30, “steer”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 9, 14, and 16-19 of U.S. Patent No. 11,140,869 (the reference claims) in view of Nelson (US Patent No. 5,709,386, hereinafter Nelson).
Regarding claim 1, reference claims 1, 9, and 17 each recite a mechanical roping apparatus comprising an animal assembly having a front, a rear, and a frame; a leg assembly mounted at a rear of the frame and including leg members; and visual indicia positioned on the leg members (i.e., mounted on the leg assembly) to indicate a proper time to rope a leg member. The reference claims lack only an explicit recitation of skids. However, in the art of mechanical roping devices, Nelson teaches (Figs. 1-4) that two skids (36; col. 4, lines 65-67) positioned to the right and left of a longitudinal centerline of an animal assembly were known prior to Applicant’s invention for sliding a roping device across a ground surface, e.g., as a suitable alternative to wheels (Nelson, col. 5, lines 43-48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by adding two skids to the right and left of the longitudinal centerline of the animal assembly, as taught by Nelson, in order to facilitate sliding of the apparatus across the ground during normal use (Nelson, col. 4, lines 57-60, and col. 5, lines 45-49; e.g., as an alternative to the wheel assembly recited in reference claims 7, 15, and 17).
The limitations of claims 4 and 5 are recited in reference claims 1, 9, and 17. The limitations of claim 6 are recited in reference claims 6 and 14.
Regarding claim 13, reference claim 9 recites a method for practicing animal roping comprising: providing a mechanical roping apparatus comprising an animal assembly having a front, a rear, and a frame, a leg assembly mounted at a rear of the frame and including leg members, and visual indicia positioned on the leg members (i.e., mounted on the leg assembly) to indicate a proper time to rope a leg member. The step of practicing roping the leg members is implied in the preamble of reference claim 9 (“practicing animal roping”). The reference claims lack only an explicit recitation of skids. However, in the art of mechanical roping devices, Nelson teaches (Figs. 1-4) that two skids (36; col. 4, lines 65-67) positioned to the right and left of a longitudinal centerline of an animal assembly were known prior to Applicant’s invention for sliding a roping device across a ground surface, e.g., as a suitable alternative to wheels (Nelson, col. 5, lines 43-48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by adding two skids to the right and left of the longitudinal centerline of the animal assembly, as taught by Nelson, in order to facilitate sliding of the apparatus across the ground during normal use (Nelson, col. 4, lines 57-60, and col. 5, lines 45-49; e.g., as an alternative to the wheel assembly recited in reference claim 15).
The limitations of claims 16 and 17 are recited in reference claim 9. The limitations of claim 18 are recited in reference claim 14.
Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 112(a) and 112(b) have been considered but are moot in view of Applicant’s amendments. New grounds of rejection under 35 USC 102(a)(1) and 102(a)(2) are set forth above in response to Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 2, 2022/